Title: From Thomas Jefferson to Edmund J. Lee, Cuthbert Powell, and Archibald McClean, 14 August 1803
From: Jefferson, Thomas
To: 


          
            
              Gentlemen
            
            Monticello Aug. 14. 1803.
          
          On my arrival here I recieved from the person I had employed for that purpose, copies of the acts respecting the town of Alexandria, which had been selected from my collection of the printed laws. although I have not had time to examine & compare them myself, the correctness of the transcriber on former occasions gives me entire confidence that these are correct. I now inclose them, & beg leave to assure you of my respect & esteem. 
          
            
              Th: Jefferson
            
          
        